Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE WITH EXAMINER’S AMENDMENTS
DETAILED ACTION
Formal Matters
Claims 1-11, 18-20, and 28 are cancelled. Claims 12-17, 21-27 and 29 are pending and under examination.      
Priority
The instant application filed on 11/22/2019 is a national stage entry of PCT/FR2018/051223 filed on 5/22/2018, which claims priority from European Patent application FR1754581 filed on 5/23/2017.  
Examiner’s Note
Applicant's amendments and arguments filed on 03/02/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s arguments set forth on 03/02/2022 along with examiner’s amendments (see below). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Eisenschenk on 5/2/2022.

Claim 12 reads:
A scored tablet comprising a convex upper face, an at least partially concave lower face and a side wall extending between the upper and lower faces and score grooves formed in the concave lower face, 
wherein said score grooves are perpendicular to one another and continuous with score slits located in the side wall,
wherein one of the score grooves is continuous, thus extending as a single cut between two score slits of the continuous score groove, and the other score grooves are discontinuous and terminate at said continuous groove, and
wherein each score slit has a V-shaped cross section, each score slit of the continuous score groove having a deeper extension within the scored tablet than the extension of the score slit of the discontinuous score groove so that the length of the continuous score groove is smaller than the length of the discontinuous score grooves to promote the first breaking of the tablet along the continuous score groove.  

Reasons for Allowance
	The prior art did not teach or motivate a scored tablet with structure as indicated in the instant claims.  The tablet with convex upper face and an at least partially concave lower face has a structure with score grooves and score slits where there are discontinuous score grooves that are perpendicular to a continuous score groove and where the discontinuous score grooves terminate at the continuous score groove (see figure 1A where the continuous score groove runs from score slit 8 to score slit 9 and the discontinuous score grooves (see from score slit ƛƛ and from score slit ƛƠ)  that terminate at the continuous score groove (point where the continuous and discontinuous score grooves appear to meet)).  Both the continuous and discontinuous score grooves are continuous with the score slits at the outer portions of the tablet (again, see figure 1A).  Such features mentioned in the claim in combination on a tablet were not found or motivated by the prior art.

Conclusion
Claims 12-17, 21-27 and 29 are allowed with examiner’s amendments above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613